Citation Nr: 0300389	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  99-13 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of 
shrapnel wounds to the legs, chest, and lip. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.

This matter is before the Board of Veterans' Appeals 
(Board) following a Board Remand of November 2000.  This 
matter was originally on appeal from a September 1998 
rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1. There is satisfactory evidence that the veteran 
sustained shrapnel wounds to the
legs, chest, and lip, which is consistent with the 
circumstances, conditions, or hardships of his service.  

2. There is no clear and convincing evidence that the 
shrapnel wounds left no
chronic residuals.   


CONCLUSION OF LAW

Residuals of shrapnel wounds to the legs, chest, and lip 
were incurred during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded the veteran's claim in order to comply 
with the Veteran's Claim Assistance Act of 2000 (VCAA) 
which was enacted during the pendency of
this appeal.  The VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).  In June 2001 correspondence, 
the RO provided the veteran with notice of the VCAA.  
Therein, the RO informed the veteran of VA's duties under 
the VCAA and what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
The RO advised the veteran that it obtained service 
medical records, verification of service, service 
personnel records, and treatment records from multiple VA 
medical facilities.  The RO added that there were no 
records it was attempting to obtain.  The RO also advised 
the veteran to identify any outstanding information or 
evidence that he needed VA to retrieve.  The veteran 
provided notice that he had no further evidence or 
information he wanted to submit in regards to his appeal 
in July 2001.  The RO reviewed the veteran's claim and 
issued a Supplemental Statement of the Case (SSOC) in 
December 2001 and confirmed its prior denial.  By a letter 
dated in December 2001, the RO gave the veteran the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.  Based on the foregoing actions, the 
RO complied with the Remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was 
denied.  The RO also made satisfactory efforts to ensure 
that all relevant evidence was associated with the claims 
file.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in
developing the facts pertinent to his claim.  Moreover, VA 
has fully discharged its duty to notify the claimant of 
the evidence necessary to substantiate the claim and of 
the responsibility of VA and the claimant for obtaining 
such evidence. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Accordingly, the Board will proceed with 
appellate review.

The veteran contends that in Da Nang, Vietnam, in February 
1969, he remained in the hospital for two weeks following 
removal of shrapnel fragments from his legs, chest, and 
lip.  He reportedly sustained the wounds when a tank, in 
which he and several other soldiers were inside, was hit 
by artillery.  The veteran further contends that 
additional shrapnel fragments were removed from his right 
leg in June 1969.  Service personnel records note that the 
veteran participated in combat operations against 
communist forces in the Republic of Vietnam from January 
1969 to December 1969.  He was awarded the Vietnam Service 
Medal, Combat Action Ribbon, Vietnam Cross of Gallantry 
with palm and gold frame, and Vietnam Campaign Medal with 
device.  

Although the service medical records are absent any 
clinical records of hospitalization or treatment records 
for the claimed shrapnel wounds, the veteran was awarded 
both the Combat Action Ribbon and the Vietnam Cross of 
Gallantry.  Therefore, the Board finds that there is 
satisfactory evidence that the veteran sustained shrapnel 
wounds to the legs, chest, and lip during a combat-related 
incident, as this evidence is consistent with the 
circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. 
Brown, 82 F.3d 389 (1996).  To find otherwise would also 
be inconsistent with the fact that the veteran is service-
connected for post-traumatic stress disorder (PTSD) and 
the incident in which the veteran claims he sustained the 
shrapnel wounds is one of the major traumatic events that 
supported the diagnosis of PTSD. 

Post-service VA treatment records and VA examination 
reports do not note any residual physical complaints, such 
as loss of power, weakness, fatigue, etc., specifically 
associated with the shrapnel wounds to the legs, chest, 
lip, and right leg.  The veteran, however, did complain of 
the presence of scars in his July 1999 Substantive Appeal.  
No appropriate medical examination has ever been conducted 
to evaluate the presence of any scars or disability of the 
muscles.  Even so, in light of the absence of service 
clinical records on the treatment of the shrapnel wounds, 
any current medical opinion could not absolutely rule out 
the previous existence of wounds even if no current signs 
were detectable due to the "clear and convincing" standard 
under 38 U.S.C.A. § 1154(b).  Accordingly, in the absence 
of competent unfavorable medical evidence sufficient to 
meet the enhanced standard of 38 U.S.C.A. § 1154(b), it 
must be concluded that the shrapnel wounds to the legs, 
chest, and lip which occurred in the Republic of Vietnam 
did indeed leave chronic residual disability. 

ORDER

Service connection for residuals of shrapnel wounds to the 
legs, chest, and lip is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

